DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 4/21/2020 and 6/14/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1 and 10-12 are objected to because of the following informalities:  
Regarding claim 1, it is recommended to amend lines 1-4 of the claim as follows to better introduce the hazardous liquid.
“A flushing apparatus for injection of a hazardous medicinal liquid harmful to a human body when exposed to an ambient air, comprising: a main body configured to connect a connection pipe for guiding the hazardous medicinal liquid 
Regarding claim 10, it is recommended to amend the claim in lines 2-3 to recite “…flushing portion and to discharge a gas” to clarify the claim is drawn to a functional aspect of the vent cap and not a method step.
Regarding claim 11, it is recommended to amend the claim in line 2 to recite “…flushing portion and to be interchangeable…” to correct for grammar.
Regarding claim 12, it is recommended to amend the claim in line 7 to recite “…patient connection module and to discharge a gas” to clarify the claim is drawn to a functional aspect of the vent cap and not a method step.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a patient connection module for injecting the hazardous medicinal liquid into a patient” in claims 1 and 13.  The examiner notes that this limitation is interpreted to mean a needle, as disclosed in paragraph 43, and functional equivalents thereof.
“a flow rate reduction part …configured to reduce a flow rate of the hazardous medicinal liquid flowing through the first flow path” in claims 1 and 13.  The examiner notes that this limitation is interpreted to mean a narrowing of the flow path, as seen in fig. 3, and functional equivalents thereof.
“a backflow prevention part configured to prevent the flushing liquid from flowing back toward the flushing port in the second flow path” in claim 6.  The examiner notes that this limitation is interpreted to mean a check valve, as seen in fig. 3 and disclosed in paragraph 120, and functional equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim recites “detachably coupled to the patient connection module” in line 5.  This claim is dependent on claim 1 which is drawn to a main body configured to connect…a patient connection module.  In other words, the main body only needs to be capable of connecting to a patient connection module and that the module is not a positively recited element of the claim.  Based on the wording of claim 12, it is unclear if the patient connection module is a positively recited element or if the replacement coupling only needs to be functionally capable of detachably coupling to the patient connection module.  For examination purposes, the latter interpretation was used.  It is recommended to amend the claim to recite “…and configured to be detachably coupled…” to overcome the rejection.
Regarding claim 15, the claim is drawn to a chamber in which the hazardous medicinal liquid is accommodated.  This claim is dependent on claim 13 which is drawn to an apparatus for injecting a hazardous medicinal liquid. In other words, the injecting of a hazardous medicinal liquid is the intended use of the apparatus so that the apparatus only needs to be capable of injecting the claimed liquid.  Based on the wording of the limitation in claim 15, it is unclear if the liquid is a positively recited element or if the chamber only needs to be capable of accommodating the claimed liquid.  For examination purposes, the latter interpretation was used.  It is recommended to amend the claim to recite “…a chamber configured to accommodate the hazardous medicinal liquid to overcome the rejection or “a chamber comprising a hazardous medicinal liquid” if Applicant wishes for the liquid to be a positively recited element of the apparatus.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 4337770).
	Regarding claim 1, Young discloses a flushing apparatus for injection of a hazardous medicinal liquid (control member 10 is functionally capable of injecting a hazardous medicinal liquid), comprising: 
a main body (body member 16 in fig. 3) configured to connect a connection pipe for guiding the hazardous medicinal liquid harmful to a human body when exposed to an ambient air and a patient connection module for injecting the hazardous medicinal liquid into a patient (fig. 1 shows the body member 16 is fluidically connected to tube 11, equated to the “connection pipe” which is functionally capable of guiding the claimed hazardous medicinal liquid through the body and has an internally threaded receptacle, indicating that it can be coupled to a patient connection module as interpreted above), the main body configured to form a first flow path for guiding the hazardous medicinal liquid from the connection pipe to the patient connection module (see below), the main body including a flushing portion (fitting 21 in fig. 3) forming a second flow path (see below) connected to a predetermined connection point located between both ends of the first flow path (see below); and 
a flow rate reduction part disposed at an upstream side of the connection point in the first flow path and configured to reduce a flow rate of the hazardous medicinal liquid flowing through the first flow path (the examiner notes that this limitation is being interpreted to mean a narrowing of the first flow path, as discussed above; cylindrical plug member 23 in fig. 3 is provided with a bore 25 which forms a narrowing of the first flow path to reduce a flow rate; 5:52-59).

    PNG
    media_image1.png
    437
    752
    media_image1.png
    Greyscale



	Regarding claim 2, Young discloses the main body includes an integrally-formed joint part (see below), and wherein the joint part forms a connection flow path (see below), which is a portion of the first flow path (see below), extending from a downstream end of the flow rate reduction part to the connection point (see below).

    PNG
    media_image2.png
    406
    513
    media_image2.png
    Greyscale


	Regarding claim 3, Young discloses the main body includes a cover part which is coupled to the joint part (flexible conduit 22 in fig. 3) and which accommodates the flow rate reduction part together with the joint part (fig. 3 shows the flow rate reduction part within both the joint part designated above and the cover part 22).
	Regarding claim 4, Yang discloses the connection flow path is shorter than a downstream flow path portion (see below), which is a portion of the first flow path, extending from the connection point to a downstream end of the first flow path (see below).

    PNG
    media_image3.png
    375
    562
    media_image3.png
    Greyscale

	
Regarding claim 5, Young discloses the flushing portion forms a flushing port to introduce a flushing liquid into the second flow path (fitting 21 is functionally capable of serving as a flushing port and introducing flushing liquid into the second flow path).
Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patzer (WO 9515194).
Regarding claim 1, Patzer discloses a flushing apparatus for injection of a hazardous medicinal liquid (site 10 is functionally capable of injecting a hazardous medicinal liquid), comprising: 
a main body (housing 16 in fig. 1) configured to connect a connection pipe for guiding the hazardous medicinal liquid harmful to a human body when exposed to an ambient air and a patient connection module for injecting the hazardous medicinal liquid into a patient (housing 16 is capable of fluidically connecting a connection pipe to port 20 and a patient connection module, as interpreted above, to port 22 to guide the claimed liquid to the patient), the main body configured to form a first flow path for guiding the hazardous medicinal liquid from the connection pipe to the patient connection module (see dotted line below, the fluid is capable of flowing through ports 20 and 22 and into the cavity below so that the entirety of the dotted line portion below is part of the first flow path), 

    PNG
    media_image4.png
    534
    732
    media_image4.png
    Greyscale
the main body including a flushing portion (valve port 18 in fig. 1) forming a second flow path (see below) connected to a predetermined connection point located between both ends of the first flow path (see below, cavity is the connection point and is connected to the second flow path when the valve 14 is opened as seen in fig. 2); and 

    PNG
    media_image5.png
    485
    465
    media_image5.png
    Greyscale

a flow rate reduction part disposed at an upstream side of the connection point in the first flow path and configured to reduce a flow rate of the hazardous medicinal liquid flowing through the first flow path (the examiner notes that this limitation is being interpreted to mean a narrowing of the first flow path, as set forth above; the section designated below is shown to narrow in comparison to upstream and downstream portions of the first fluid flow path so that flow rate would be reduced).

    PNG
    media_image6.png
    328
    497
    media_image6.png
    Greyscale

Regarding claim 5, Pantzer discloses the flushing portion forms a flushing port to introduce a flushing liquid into the second flow path (valve port 18 is functionally capable of acting as a flushing port to introduce flushing liquid).
Regarding claim 6, Pantzer discloses a backflow prevention part configured to prevent the flushing liquid from flowing back toward the flushing port in the second flow path (the examiner notes that this limitation is being interpreted to mean a check valve, as discussed above; check valve 14 in fig. 1).
Regarding claim 7, Pantzer discloses at least a portion of the backflow prevention part is disposed at the connection point (fig. 1 shows lips 44 and 46 located in the connection portion as designated above).
Regarding claim 8, Pantzer discloses the backflow prevention part includes a protrusion protruding from the second flow path into the first flow path (see below), and a hole through which the flushing liquid is passed is formed at an end of the protrusion (slit 48 in fig. 1).

    PNG
    media_image7.png
    398
    591
    media_image7.png
    Greyscale

Regarding claim 9, Pantzer discloses a flushing valve unit coupled to the flushing portion (slit septum 12 in fig. 1), the flushing valve unit including a surface that forms a hole (slit 36 in fig. 1) configured to be opened when the flushing valve unit is pressed from an outside (fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young, as applied to claims 1 and 5 above, and further in view of Bowman (US 20030217976).
Regarding claim 10, Young discloses all of the claimed limitations set forth in claims 1 and 5, as discussed above, but does not teach or disclose a flushing vent cap configured to be detachably coupled to the flushing portion and discharge a gas while blocking a discharge of a priming liquid when the priming liquid flows in a direction toward the flushing port in the second flow path.
Bowman is directed towards a main body (connector 290 in fig. 10) which comprises a male luer (male luer 304 in fig. 10) surrounded by female threads (fig. 10).  Bowman further teaches a flushing vent cap (vented tip protector 280 in fig. 10) configured to be detachably coupled to the main body (paragraph 158 discloses detaching the connector from the tip protector) and discharge a gas while blocking a discharge of a priming liquid when the priming liquid flows in a direction toward the male luer (paragraph 155 discloses that the hydrophobic membrane 300 allows air to purge but blocks the flow of fluid).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the flushing apparatus of Young to include a flushing vent cap configured to be detachably coupled to the male luer of main body (20a in fig. 3 of Young) and to discharge a gas while blocking a discharge of a priming liquid when the priming liquid flows in a direction toward the male luer, as taught by Bowman, since Bowman teaches that this cap allows the system to be primed without controlled fluid metering (paragraph 21).
Once modified with the vent cap of Bowman, modified Young teaches that the vent cap is configured to be detachably coupled to the flushing portion (attaching the vent cap to internally threaded receptacle 20a of Young would operatively couple the cap to flushing portion 21) and would block a discharge of priming fluid flowing toward the flushing port in the second flow path (a flow of fluid flowing through the second flow path would enter the downstream portion of the first flow path and would be blocked by the hydrophobic membrane 300 of Bowman).
Regarding claim 12, Young discloses all of the claimed limitations set forth in claim 1, as discussed above.  Young further discloses the main body includes a downstream portion that forms a portion of a downstream side of the connection point in the first flow path (fitting 20 in fig. 3), wherein the flushing apparatus further includes: a replacement coupling portion disposed in the downstream portion (internally threaded receptacle 20a in fig. 3) and detachably coupled to the patient connection module (the examiner notes that the limitation is interpreted mean that the replacement coupling portion is configured to be detachably coupled to the patient connection portion as the patient connection portion is only a functional aspect of the flushing apparatus as set forth in claim 1 in the “configured to connect…a patent connection module”; 4:12-16 discloses the threaded receptacle 20a is capable of engaging a male fitting having lugs with this connection being understood to be detachable).
However, Young does not teach or disclose a downstream vent cap configured to be detachably coupled to the replacement coupling portion by replacing the patient connection module and discharge a gas while blocking a charge of a priming liquid when the priming liquid flows along the downstream portion from the connection point in the first flow path.
As discussed above, Bowman teaches a similar replacement coupling portion of a main body (see below) which is adapted to receive a downstream vent cap (vented tip protector 280 in fig. 10) configured to be detachably coupled to the replacement coupling portion by replacing a patient connection module (paragraph 158 discloses the tip protector can be removed from the connector 290, indicating that it can be replaced with a patient connection module) and discharge a gas while blocking a charge of a priming liquid when the priming liquid flows along the downstream portion from the connection point in the first flow path (paragraph 155 discloses hydrophobic membrane 300 allows air to purge but blocks the flow of fluid).

    PNG
    media_image8.png
    358
    383
    media_image8.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the apparatus of Young to include a downstream vent cap configured to be detachably coupled to the replacement coupling portion by replacing the patient connection module and discharge a gas while blocking a charge of a priming liquid when the priming liquid flows along the downstream portion from the connection point in the first flow path, as taught by Bowman, since Bowman teaches that this cap allows the system to be primed without controlled fluid metering (paragraph 21).
Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Minick (US 5700257).
Regarding claim 13, Young discloses a hazardous medicinal liquid injection apparatus for injecting a hazardous medicinal liquid harmful to a human body when exposed to an ambient air (the apparatus shown in fig. 1 is functionally capable of injecting a hazardous liquid if the liquid is disposed in container 12 in fig. 1), comprising: 
a connection pipe configured such that the hazardous medicinal liquid flowing out of the container flows through the connection pipe (tube 11 in fig. 1); and 
a flushing apparatus configured to connect the connection pipe and a patient connection module for injecting the hazardous medicinal liquid into a patient (control member 10 in fig. 1 connects tube 11 and has an internally threaded receptacle, indicating that the control member can be fluidically connected to the patient connection module as interpreted above), 
wherein the flushing apparatus includes: 
a main body (body member 16 in fig. 3)  configured to form a first flow path for guiding the hazardous medicinal liquid from the connection pipe to the patient connection module (see below), the main body including a flushing portion (fitting 21 in fig. 3) forming a second flow path (see below) connected to a predetermined connection point located between both ends of the first flow path (see below); and 
a flow rate reduction part disposed at an upstream side of the connection point of the second flow path in the first flow path and configured to reduce a flow rate of the hazardous medicinal liquid flowing through the first flow path (the examiner notes that this limitation is being interpreted to mean a narrowing of the first flow path, as discussed above; cylindrical plug member 23 in fig. 3 is provided with a bore 25 which forms a narrowing of the first flow path to reduce a flow rate; 5:52-59).

    PNG
    media_image1.png
    437
    752
    media_image1.png
    Greyscale


Young teaches a container for holding a fluid (12 in fig. 1); however, Young does not teach or disclose a pumping module configured to pressurize the hazardous medicinal liquid.
Minick teaches a similar apparatus (fig. 1) comprising a similar container as taught in Young (IV bag 12 in fig. 1) which is configured to accommodate a hazardous liquid (the bag 12 is functionally capable of storing a hazardous liquid) and further teaches a pumping module configured to pressurize the hazardous medicinal liquid (IV pump 16 in fig. 4).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the apparatus of Young to include the pumping module, as taught by Minick, for the purpose of enabling the flow rate of the fluid to be varied to optimize therapy.

Regarding claim 14, in the modified apparatus of Young, Young discloses the main body includes an integrally-formed joint part (see below), and wherein the joint part forms a connection flow path (see below), which is a portion of the first flow path (see below), extending from a downstream end of the flow rate reduction part to the connection point (see below).

    PNG
    media_image2.png
    406
    513
    media_image2.png
    Greyscale


Regarding claim 15, Young discloses all of the claimed limitations set forth in claim 13, as discussed above.  Young further discloses the pumping module includes a chamber in which the hazardous medicinal liquid is accommodated (the examiner notes that the hazardous medicinal liquid is considered a functional limitation due to the “for injecting a hazardous medicinal liquid limitation in the preamble of claim 13 so that  the chamber only needs to be functionally capable of holding the claimed liquid; container 12 in fig. 1 is functionally capable of accommodating the claimed liquid).
However, Young does not teach or disclose the hazardous medicinal liquid injection apparatus further comprises a port module connected to the connection pipe or the chamber and configured to fill a liquid into the chamber.
As discussed above, Minick teaches a similar arrangement comprising a chamber configured to hold a hazardous liquid (IV bag 12 in fig. 1) which further comprises a port module connected to the chamber (secondary port 24 in fig. 1)  and configured to fill a liquid into the chamber (3:47-51 discloses filling the chamber with a drug).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the chamber of Young to include the port module connected to the chamber, as taught by Minick, for the purpose of adding a drug to the liquid to improve therapy.
	

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, either singly or in combination fails to teach or disclose a flushing valve unit configured to be coupled to the flushing portion to be interchangeable with the flushing vent cap, the flushing valve unit including a surface that forms a hole configured to be opened when the flushing valve unit is pressed from an outside.
The closest piece of prior art is Bowman, as discussed above, which teaches a replaceable flushing vent cap for discharging a gas while blocking a discharge of priming fluid.  However, Bowman does not teach replacing the vent cap with a flushing valve unit, as claimed.  Instead, Bowman’s vent cap is placed on the outlet of the flushing apparatus.  As such, there is no teaching or suggestion to interchange the vent cap with the claimed flushing valve unit.  The examiner also notes that the “flushing port” of Young (fitting 21 in fig. 3) is intended to receive a tube (15 in fig. 1) which connects the control member 10 to a diagnostic apparatus, such as a blood pressure monitoring device (4:17-24).  Therefore, PHOSITA would not be motivated to supply the flushing portion with a vent cap since the flushing portion of Young is not intended to transport flushing fluid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783